DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Applications, Amendments and/or Claims
This action is written in response to applicant's correspondence submitted 06/01/2021. In the paper of 06/01/2021, Applicant amended claim 7.

Status of the Claims
Claims 7, 9, 12 and 30-31 are currently under examination.

Response to Arguments
Withdrawn Rejection(s)
The rejection of claims 7, 9, 12 and 30-31 under 35 U.S.C. 101 is withdrawn based on Applicant’s arguments that each amplification primer of the claimed kit(s), is a fusion sequence between the artificial sequence “acgttggatg” and another specific sequence (see Remarks of 06/01/2021, pg 18, last para and pg 19, 1st para). 
Applicant further state that the fusion sequences (as the recited amplification primers) do not exist in nature, and are not natural products. Applicant’s argument were found to be persuasive and the rejection under 35 U.S.C. 101 withdrawn.
The rejection of claims 7, 9, 12 and 30-31 under 35 U.S.C. 103 as being unpatentable over  Hu et al. (2011, Diabetes, 60(11), pp.3085-3089), in view of GenBank NC_000007.13 (Aug 13, 2013: rs245955, taught by Hu et al., Table 2), Shue et al. (2013, Human molecular genetics, 22(15), pp.3165-3173), GenBank NC_000002.11 (Aug 13, 2013: rs4668142, taught by Sheu et al., Table 2), Kalnina (2014, Thesis), An et al. (US2003/0050470) and SantaLucia et al. (2007, HumanaPress: pp 3-33:) and Klein et al. (US2012/0107814).is also withdrawn in view of Applicant’s amendment to claim 7.


“in said set for detecting rs4668142, the two amplification primers consist of nucleic acid sequences set forth in SEQ ID NOs: 63 and 64, respectively, and the primer for single base extension consists of the nucleic acid sequence set forth in SEQ ID NO: 126” and 

“in said set for detecting rs245955, the two amplification primers consist of nucleic acid sequences set forth in SEQ ID NOs: 71 and 72, respectively, and the primer for single base extension consists of the nucleic acid sequence set forth in SEQ ID NO: 130”.
	
Because the new amendment of claim 7 do not limit/require the kit of claim 7 to comprise at least one set of isolated polynucleotides for detecting rs4668142 and at least one set of isolated polynucleotides for detecting rs245955, 
wherein the set for detecting rs4668142 consists two amplification primers consisting SEQ ID NOs: 63 and 64 respectively, and a primer for single base extension consisting of SEQ ID NO: 126; and 
wherein the set for detecting rs245955 consists two amplification primers consisting SEQ ID NOs: 71 and 72 respectively, and a primer for single base extension consisting of SEQ ID NO: 130, claim 7 is still rejected.

The new rejections below are necessitated by the claim amendments. 

Argument(s)
Applicant's arguments filed 06/01/2021 have been fully considered. The arguments that concern any reference(s) applied in the new grounds of rejection are addressed below. 
More specifically, Sheu et al. cited in prior rejection(s) under 35 U.S.C 103, in the Non-Final paper mailed on 12/31/2020, is not applied in the new grounds of rejections.

Applicant argues that none of Hu et al., Kalnina et al., An et al., Santalucia and Klein et al. teach any sets comprising the claimed amplification primers and claimed single base extension (SBE) primer (see Remarks of 06/01/2021, pg 21, 3rd –6th  paragraphs). 
Applicant argues that because the cited art fail individually or together to teach the recited SEQ ID NO, there is no motivation to combine the cited art and arrive at the presently claimed kits comprising specific sets of polynucleotides for detecting at least two of the recited SNPs of claim 7.

Applicant’s argument above is not persuasive for the following reasons: 
The argument relies on a rationale that the cited art must expressly articulate a motivation to make a modification. 
However, for a prima facie case for obviousness, the test for combining references, is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art. In re McLaughlin, 170 USPQ 209 (CCPA 1971). References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures. In re Bozek, 163 USPQ 545 (CCPA) 1969.
There is no requirement that a motivation for a modification to be expressly articulated in the cited art. Instead, the Examiner must articulate some reason why one skilled in the art would be motivated to make the proposed combination of primary and secondary references. In re Nomiya, 184 USPQ 607 (CCPA 1975).  

Relating to the instant claims,
The claimed kits are prima facie obvious since the kit are construed to be packages comprising set(s) of polynucleotides suitable to amplify and to detect known SNP sites (e.g. rs4668142, rs245955, rs39059, rs17756941, and rs245962).
Hu et al., already teach known polymorphism of rs4668142, rs245955, rs39059 and rs245962 are associated diabetic retinopathy (see Hu et al., see pg 3086, right col, 1st para of Results and pg 3087, Table 2 on pg 3086, right col., 2nd para entitled “SNP selection and genotyping”). 
Accordingly, polynucleotides useful to detect these polymorphisms are obvious in view of Hu et al., and dbSNP and Kalnina since the polynucleotides useful to amplify or detect the SNP sites by a SBE method have a portion sequence at or near the SNP site. 
Hu et al. further teach that polymorphisms that are associated with diabetic retinopathy e.g. rs4668142, rs245955, rs39059, rs17756941, and rs245962 (see Hu et al., see pg 3086, right col, 1st para of Results and pg 3087, Table 2 on pg 3086, right col., 2nd para entitled “SNP selection and genotyping” and Shue et al., pg 3168, Table 2). 
Furthermore, Kalnina provides guidance on making of amplification polynucleotides and base extension primers having a desired sequence so that the amplification oligomers are capable of flanking a known SNP and the base extension primer has at least a portion sequence that is adjacent the known SNP site  (see Kalnina and the dbSNP database, An et al., and SantaLucia).
The ordinary skilled artisan would be readily apprised to provide sets of amplification oligonucleotides and single base extension primers into a kit having elements needed for practicing a known method into one place. 

Applicant’s argues (see Remarks of 06/01/2021, pg 21, last four paragraphs and pg 22, 1st to 3rd para), that one or more cited art lack disclosure of the recited sequences of the instant amplification polynucleotides and recited sequences of the SBE primers and/or disclosing alternative SNP detection methods that do not use SBE primers, either teach no motivation for the instant claims or teach away from the instant claims.

Applicant’s argument is not persuasive as follows.
As a first matter, the instant claims are directed to compositions/sets of polynucleotides, therefore, methods of use for the compositions/sets of polynucleotides cannot render the claimed compositions/sets of polynucleotides unobvious over prior art satisfying the same structural limitations of the claimed compositions/sets of polynucleotides. 

Furthermore, lack of express disclosure of recited amplification primers or SBE primer(s) is not a teaching away. 
To teach away, a disclosure has to criticize, discredit, or otherwise discourage from the claimed composition…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

The Office is not persuaded by Applicant’s focus/arguments on the alternative SNP detection methods present in cited references. Mere disclosure of more than one alternative SNP detection methods do not constitute teaching away from the claims unless the disclosure criticizes, discredit, or otherwise discourage from the claimed composition…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). Furthermore, these arguments do not follow from any of the prior and current rejection(s) under 35 U.S.C 103. The rejection(s) under 35 U.S.C. 103 establish a prima facie case of obviousness for kits and/or polynucleotides for detecting known polymorphisms associated with diabetic retinopathy using teachings gleaned from the cited prior art.

The prior rejection(s) under 35 U.S.C. 103 from the Non-Final paper mailed on 12/31/2020 as well as the new rejection under 35 U.S.C. 103 herein both emphasize disclosures gleaned from Hu et al. and Kalnina and Klein to make a case for obviousness since these references show that the prior art already appreciated making and using of amplification primer(s) that flank two or more of the recited SNP sites and of single base extension (SBE) primer(s) to genotype the SNPs. 

Applicant‘s argues that skilled artisans would not find any motivation or reason to modify Hu’s detection technique in view of the teachings of the cited secondary references since the test results of Hu implicate each of Hu’s detection of SNPs works well (Remarks of 06/01/2021, pg 21, see last two para of pg).
This argument is not persuasive as follows. 
This argument does not pertain to claimed features since the instant claims are directed to compositions of matter. Also, Hu’s detection technique appears to be the same as Applicant’s technique since Hu discloses a MASSArray platform while the claimed amplification primers and single base extension (SBE) primers are to be used on a MASSArray platform. 
Even if Hu did not disclose amplification primers and single base extension (SBE) primers useful for a MASSArray protocol, the rejection cites Kalnina and Klein who offer guidance on modifying known dSNP/GenBank sequences so as to arrive at the instant amplification primers and single base extension (SBE) primers.
In contrast to the claims/Applicant’s invention, Hu omits the express disclosure of the SEQ ID Nos of their amplification primers and single base extension (SBE) primers. 

Applicant argues that the Examiner has combined references would yield a detection method/primers that are non-operative/have a change in principle of operation (see Remarks of 06/01/2021, pg 22, last para). This argument is not persuasive because the rejection does not make any case of obviousness for modification of methods. 
The “modifying” motivation articulated in the rejection are for selecting primer sequences from known dbSNP/GenBank sequences so as to arrive at the instant recited SEQ ID Nos and for further modifying the selected primer sequences by adding a 5’ MASSArray tag.

Claim Interpretation
Prior to analysis of the art, the claims must be construed. As noted in MPEP 2111, citing Phillips v. AWH Corp., 415 F.3d l303, 75 USPQ2d l321 (Fed. Cir. 2005), "During patent examination, the pending claims must be 'given their broadest reasonable interpretation consistent with the specification.' ".
Claim 7
For search and examination, claim 7 is construed as being directed to: 
a kit comprising two or more sets of isolated polynucleotides for detecting two or more single nucleotide polymorphisms associated with diabetes mellitus and/or a disease or condition related to diabetes mellitus, wherein each of said sets comprises at least two amplification primers and at least one primer for single base extension for detecting one of said SNPs, and wherein

in said set for detecting rs39059, the two amplification primers comprise nucleic acid sequences set forth in SEQ ID NOs: 67 and 68, respectively, and the primer for single base extension comprises the nucleic acid sequence set forth in SEQ ID NO: 128;

in said set for detecting rs245962, the two amplification primers comprise nucleic acid
sequences set forth in SEQ ID NOs: 73 and 74, respectively, and the primer for single base
extension comprises the nucleic acid sequence set forth in SEQ ID NO: 131.
.
Claim Rejections - 35 USC § 103 (new)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7, 9, 12 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over  Hu et al. (2011, Diabetes, 60(11), pp.3085-3089: previously cited and see dbSNP rs39059 and dbSNP rs245962 taught by Hu et al., Table 2) in view of GenBank NC_000007.13 (Aug 13, 2013: previously cited), Kalnina (2014, Thesis: previously cited), An et al. (US2003/0050470: previously cited) and SantaLucia et al. (2007, HumanaPress: pp 3-33: previously cited) and Klein et al. (US2012/0107814: previously cited) and Polansky (pub. Feb 5, 2004, US2004/0023207: newly cited).

Hu et al. (2011): teaches detecting rs39059 using amplification primers and a SBE MassArray primer
Regarding claims 7, 9, 12 and 30-31, Hu et al. teach the association of polymorphism rs39059 (A,G: major,minor allele) at position (29255470) of chromosome 7 (GenBank NC_000007.13) with diabetic retinopathy (see pg 2086, right col, 1st para of Results and pg 3087, Table 2).
Hu et al. further disclose (on pg 3086, right col., 2nd para entitled “SNP selection and genotyping”):
“genotyping was performed by using primer extension of multiplex products with detection by matrix-assisted laser desorption ionization – time of flight mass spectroscopy using a MassARRAY Compact Analyzer (Sequenom, San Diego, CA)”.

Based on the emboldened disclosure above, Hu et al. teach the instant at least two amplification primers that flank the SNP rs39059 site (for producing the multiplex products) and a SBE primer comprising a partial or full length sequence of the instant SEQ ID NO: 128.

Hu et al. (2011) also teaches detecting rs245962 using amplification primers and a SBE MassArray primer
Hu et al. also teach the association of polymorphism rs245962 (A,G, major,minor allele) at position (29290153) of chromosome 7 (GenBank NC_000007.13) with diabetic retinopathy (see pg 2086, right col, 1st para of Results and pg 3087, Table 2).
Based on the emboldened disclosure above, Hu et al. teach the instant at least two amplification primers that flank the SNP rs245962 site (for producing the multiplex products) and a SBE primer comprising a partial or full length sequence of the SEQ ID NO: 131.

Omitted from Hu et al.
Hu et al. did not teach amplification primers that comprise the instant SEQ ID NO: 67 and the instant SEQ ID NO: 68, respectively (useful to amplify rs39059 containing templates). 
Hu et al. also did not teach amplification primers that comprise the instant SEQ ID NO: 73 and the instant SEQ ID NO: 74, respectively (useful to amplify rs245962 containing templates). 

Klein et al.
	Klein et al. teach providing a 5’ tag sequence of “ACGTTGGATG” to a primer is recommendation of the software MassArray Design (v. 3.0.0) to enable more efficient amplification of amplification primers constructed to analyze genomic segments for SNPs. (see para [0075]).
	
Kalnina (2014)
Regarding claim 7, Kalnina teach a set of amplification primers and a single base extension primer for genotyping of various SNPs associated with diabetes e.g. rs7903146 located in ADIPOQ gene (see pg 79, table 2.4). The single base extension (SBE) method (pg 78, section 2.3.4.2 to 2.3.4.3) utilizes one or more SBE primer(s) which are identifiable in Table 2.4 based on their 5’ B (biotin) label (page 79).
Regarding claims 30-31, Kalnina teach an enzyme for conducting amplification of SBE (pg 78, section 2.3.4.1 to 2.3.4.3 e.g. recombinant Taq DNA polymerase and TERMI Pol DNA polymerase respectively).

An et al. (2003)
Regarding primer and probe design, An et al. teach at paragraphs [0065]-[0067]:
"Various probes and primers can be designed around the disclosed nucleotide sequences. Primers may be of any length but, typically, are 10-20 bases in length. By assigning numeric values to a sequence, for example, the first residue is 1, the second residue is 2, etc., an algorithm defining all primers can be proposed:
n to n+y
where n is an integer from 1 to the last number of the sequence and y is the length of the primer minus one (9 to 19), where n+y does not exceed the last number of the sequence. Thus, for a 10-mer, the probes correspond to bases 1 to 10, 2 to 11, 3 to 12 . . . and so on. For a 15-mer, the probes correspond to bases 1 to 15, 2 to 16, 3 to 17 . . . and so on. For a 20-mer, the probes correspond to bases 1 to 20, 2 to 21, 3 to 22 . . . and so on."
Therefore, An et al. not only taught designing primers of any length based on a known sequence, but also taught an algorithm for defining all possible primers of a given length based on a known sequence.  In this respect, An et al. taught that all possible subsequences of a known sequence could be considered as a primer for that sequence.  While An et al. was discussing in particular sequences having to do with prostate, bladder and breast cancer (see Abstract), one of ordinary skill in the art would have recognized that the principles of designing primers and probes based on a disclosed nucleotide sequence would have applied to any nucleotide sequence under study.

SantaLucia et al. (2007)
SantaLucia et al. teach on page 14, “over the last 10 years (1996–2006), I have informally polled scientists who are experts in PCR and asked: “What percentage of the time does a casually designed PCR reaction ‘work’ without any experimental optimization?” In this context, “work” means that the desired amplification product is made in good yield with a minimum of artifact products such as primer dimers, wrong amplicons, or inefficient amplification. By “casually designed,” I mean that typical software tools are used by an experienced molecular biologist. The consensus answer is 70–75%.
If one allows for optimization of the annealing temperature in the thermocycling protocol (e.g., by using temperature gradient optimization), magnesium concentration optimization, and primer concentration optimization, then the consensus percentage increases to 90–95%."
Thus, SantaLucia et al. teach primers casually designed to a target sequence have a reasonable expectation of success at hybridizing, amplifying and detecting a target sequence.

Polansky (2004)
Polansky (US 2004/0023207) teach (paragraph [0919]): “Well known advantages of commercial kits include convenience and reproducibility due to manufacturing standardization, quality control and validation procedures”.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to make a single base extension primer for the rs39059 (A>G) polymorphism site and a single base extension primer for the rs245962 (A>G) polymorphism site in a manner according to Kalnina et al. for the purpose of detecting polynucleotides associated with diabetic retinopathy in a sample. 
Hu et al. particularly teach that the rs39059 (A>G) and rs245962 (A>G) polymorphisms are associated with diabetic retinopathy and that it was already a matter of routine practice in the art to detect these polymorphisms with a MASSArray platform while Kalnina et al. further teach it a routine practice to provide single base extension primers for genotyping and detecting the presence or absence of the polymorphism(s) associated with diabetes and/or to distinguish the presence of mutant/minor allele sequences in a sample.
To make the SBE primer(s), the ordinary skilled artisan would have readily selected a polynucleotide sequence comprising/consisting the instant SEQ ID NO: 128 and provide it as a single base extension primer as this sequence is directly derived from the known dbSNP (e.g. rs39059) nucleotide sequence and GenBank Accession No. NC_000007.13. 
The ordinary skilled artisan would also have readily selected a polynucleotide sequence comprising/consisting the instant SEQ ID NO: 131 and provide it as a single base extension primer as this sequence is directly derived from the known dbSNP (e.g. rs245962) nucleotide sequence and GenBank Accession No. NC_000007.13. 
Because Kalnina et al. teach that it was already a matter of routine practice to provide and use a pair of amplification primers to generate amplification product that is further genotyped using the SBE primer, the ordinary skilled artisan would have been motivated to make the instant amplification primers by selecting sequences that flank the rs39059 (A>G) polymorphism site and that flank the rs245962 (A>G) polymorphism site from the known dbSNP (e.g. rs39059) nucleotide sequence and/or GenBank Accession No. NC_000007.13 in a manner as suggested by Kalnina et al.
The ordinary skilled artisan would have had a reasonable expectation of success in making the instant amplification primers from the known sequence of dbSNPs (e.g. rs39059 sequence and rs245962 sequence) and using guidelines from SantaLucia and An et al. for primer and probe design. Santa Lucia et al. particularly elaborates that sequences casually designed for use as primers and probe are generally successfully at hybridizing, amplifying and/or detecting, particularly when further optimized as taught by SantaLucia et al. 
The ordinary skilled artisan would have been further motivated to modify the amplification primers for amplifying templates having dbSNP (rs39059) and dbSNP (rs245962) polymorphism(s) to include a 5’ tag sequence of “ACGTTGGATG” to the amplification primer based on the teaching of Klein et al.
Klein et al. particularly teach that the tag sequence enable efficient amplification and is a recommended protocol when MASSArray protocol would be used. The tags which uniquely label the amplified SNP containing sequences also increases the size of the amplification products, shifting them into a detectable range for detection by mass spectrometry.
The ordinary skilled artisan would have been motivated to combine amplification oligomers and SBE primer(s) made according to the teachings the cited prior art above into a package/kit, in view of Polansky who teach it desirable to provide a kit/package having elements for performing a method and that kits offer benefits of standardization and quality control.
In view of the combined teachings and suggestions of all of the cited prior art references, the instant claims 7, 9, 12 and 30-31 are prima facie obvious.

Conclusion
No claims are currently allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956.  The examiner can normally be reached on Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        June 18, 2021